THIS LETTER IS IN RESPONSE TO OUR INFORMAL CONVERSATION THE OTHER DAY REGARDING SOME OF YOUR CONSTITUENTS WHO LIVE ON THE SOUTH SIDE OF THE CANADIAN RIVER. APPARENTLY THEY HAVE MCCLAIN COUNTY ADDRESSES AND VOTE IN MCCLAIN COUNTY BUT PAY THEIR PROPERTY TAXES THROUGH CLEVELAND COUNTY. LET ME SAY AT THE OUTSET THAT AN ATTORNEY GENERAL'S OPINION WILL NOT CLEAR UP THIS SITUATION NO MATTER WHAT THE APPLICABLE LAW MAY BE. IF YOUR CONSTITUENTS WANT TO CHANGE THE STATUS QUO, IT WOULD HAVE TO BE THROUGH LITIGATION OR SOME SORT OF TAX PROTEST.
SENATOR WEEDN, WHO WAS THE FORMER MCCLAIN COUNTY ASSESSOR FOR MANY YEARS, HAS A LOT OF BACKGROUND INFORMATION ON THIS. THIS VERY SAME ISSUE CAME UP SEVERAL YEARS AGO WHEN DEVELOPMENT STARTED IN THE AREA WHICH IS NOW SOUTH OF THE CANADIAN RIVER AROUND WHAT IS KNOWN AS THE BOB MOORE RANCH. MOST OF THIS LAND WAS ONCE NORTH OF THE RIVER. IT APPARENTLY WAS PART OF CLEVELAND COUNTY AT STATEHOOD. NO MATTER HOW THE RIVER HAS CHANGED COURSE, IT HAS STAYED ON THE TAX ROLLS OF CLEVELAND COUNTY EVER SINCE.
INTERESTINGLY ENOUGH, THE LEGISLATURE PASSED 19 O.S. 36 OF TITLE 19 BACK IN 1963, WHICH DEALS WITH COUNTIES BOUNDED BY RIVERS. THE STATUTE ESSENTIALLY STATES THAT IF THE COURSE OF SUCH RIVERS CHANGES AFTER JANUARY 1, 1963, THAT THE CHANGE WILL HAVE NO EFFECT ON "THE TAXABLE SITUS" OF ANY PROPERTY. I HAVE NO IDEA WHEN THE COURSE OF THE CANADIAN RIVER CHANGED SO DRAMATICALLY AND MOVED NORTH. IF THIS PROPERTY HAS BEEN ON THE TAX ROLLS IN CLEVELAND COUNTY SINCE STATEHOOD, I WOULD NOT GIVE ANYONE MUCH HOPE OF CHANGING IT NOW BASED ON A CHANGE IN THE COURSE IN THE RIVER. SINCE STATEHOOD I WOULD NOT GIVE ANYONE MUCH HOPE OF CHANGING IT NOW BASED ON A CHANGE IN COURSE IN THE RIVER. (BOUNDARY)
(THOMAS L. SPENCER)